DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 12/16/2019.
Claims 2, 3, 5-25, 2-30 and 32 are amended.
Claims 1-32 are pending.
Claims 1-32 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 recites “(Currently Amended) A device comprising the non-transitory computer readable storage medium as claimed in claim 30”. The claim does not appear to be amended and is incorrectly labelled.  Appropriate correction is required.
Claims 27-29 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim the claims are unclear as to whether they are intended to be dependent on preceding claims or treated as independent claims. For example, claim 27 recites “The device comprising a system as claimed in claim 26”. First, it is unclear what antecedent device the claim is referring to. Secondly, the device is written to comprise claim 26. Claim 28 and 29 are written in similar form and it is further unclear if claim 28 is intended to depend on claim 27. See MPEP § 608.01(n).  Accordingly, the claims 27-29  are not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 and 30-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, claim 26 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving first biometric data … generating a plurality of biometric prints … enrolling the user… receiving second biometric data … performing a comparison … and performing user recognition ….” The claim recites an abstract idea that is directed towards mental process, in this case, receiving, analyzing and processing biometric information.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does currently recite an additional element but the element does not integrate the judicial exception into a practical application. 
The claims recites “generating a plurality of biometric prints”. According to the disclosure(¶ 41-46), “. At step 52, a plurality of biometric prints are generated for the biometric identifier, based on the received first biometric data. At step 54, the user may be enrolled, based on the plurality of biometric prints. For example, when the biometric system is a voice biometric system, the step of receiving the first biometric data may comprise prompting the user to speak, and recording the speech generated by the user in response, using one or more of the microphones 12, 12 a.”
The possible additional element is prompting a user to speak and recording the speech. Recording the speech requires a generic computer performing an insignificant extra solution activity. Additionally, neither of these steps show a technological improvement. 
Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a mental process as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The dependent claims are directed at details surround the process.
Claims 2-13 recite details related to receiving and generating the voice print.
Claims 14-18 recite another biometric collection of information and the analysis of the received information
Claims 19-25 recite analysis of the comparison of the biometric data
Claims 30-32 are related to the analyzed claim. 


Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-25 and 30-32 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 2, 3, 10 and 22-26 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 3 recite the limitation "the biometric user recognition system ".  There is insufficient antecedent basis for this limitation in the claim.
The term “appropriate” in claims 10 and 22-25, is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the disclosure recites (¶ 107), “where the different voice prints may each be appropriate for a certain level of vocal effort on the part of the speaker”. This is a subjective assessment and is indefinite. 
Claim 26 recites “A system for biometric user recognition, the system comprising: an input, for,…. and being configured for:…. and further comprising: an input for,… and being configured for:”. The claim language and claim construction are unclear and indefinite. First, the claim is unclear as to the two different inputs that perform separate functions and whether Applicant intends for the their system to include two separate inputs and what these “inputs” are structurally in the system. Secondly, it is unclear whether the claim is reciting the system comprising… “being configured for” or whether the claim is reciting the “input” being configured for the recited steps. The claim is unclear and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Khoury et al. (US 9,824,692) (“Khoury”), and further in view of Donaldson (US 20110314530) (“Donaldson”).
Regarding claims 1 and 26, Khoury discloses in an enrolment stage: receiving first biometric data relating to a biometric identifier of the user; (column 4, line 49-53, column 5, line 10-20, column 6, line 1-25, column 9, line 63-67, column 10, line 39-65, column 11, line 14-46)
Khoury - the enrollment of a particular user is initiated by receiving a corresponding enrollment speech sample (i.e., a speech sample actually uttered by the particular user)….the user's utterance, which is used to perform speaker identification, will be referred to in this specification as the “recognition speech sample.” The recognition speech sample may be electrically transmitted from the input device 10 to a speaker recognition subsystem 20….  the speaker recognition subsystem 20 also includes a memory device 24 used for training the DNN in exemplary embodiments. Particularly, this memory device 24 may contain a plurality of sampled speech signals (or “speech samples”) from multiple users or speakers, as well as a plurality of registered voiceprints obtained for users who have been “enrolled” into the speaker registration subsystem 20…  in case of performing a speaker identification task, the end application 30 may request the user to identify him or herself (either audibly or by other forms of input), and send both the recognition speech sample and the user's alleged identity to the speech recognition subsystem 20 for authentication. In other cases, the self-identification of the user may consist of the user's alleged telephone number, as obtained by CLID.  (column 4, line 49-53, column 5, line 10-20, column 6, line 1-25, column 11, line 29-33)

generating a plurality of biometric prints for the biometric identifier, based on the received first biometric data; and (Figure 5; column 4, line 49-53, column 5, line 10-20, column 10, line 51-56, column 11, line 29-46)
Khoury - the speaker recognition subsystem 20 also includes a memory device 24 used for training the DNN in exemplary embodiments. Particularly, this memory device 24 may contain a plurality of sampled speech signals (or “speech samples”) from multiple users or speakers, as well as a plurality of registered voiceprints obtained for users who have been “enrolled” into the speaker registration subsystem 20…  a particular user can be registered or enrolled by the speaker registration subsystem 20 in operation S420. This means that a “speaker model” may be generated for the particular user, for purpose of future comparison with a feature representation or voiceprint of the same user to perform speaker verification. (column 4, line 49-53, column 5, line 10-20, column 10, line 51-56)

enrolling the user based on the plurality of biometric prints, and (column 4, line 49-53, column 5, line 10-20, column 9, line 63-67, column 10, line 21-56, column 11, line 29-46)
Khoury -  it is possible that more than one enrollment speech sample from a user may be received, and used to register that user. In this case, the multiple enrollment samples can be fed through the feed-forward neural network 242 in order to produce multiple voiceprints for the user. In this case, a mean vector can be computed from the multiple voiceprints, and used as a speaker model for the user….the speaker recognition subsystem 20 also includes a memory device 24 used for training the DNN in exemplary embodiments. Particularly, this memory device 24 may contain a plurality of sampled speech signals (or “speech samples”) from multiple users or speakers, as well as a plurality of registered voiceprints obtained for users who have been “enrolled” into the speaker registration subsystem 20… each inputted sample constitutes a signal obtained by sampling the raw speech signal (e.g., as inputted via an input device 10) to obtain a sequence of samples….  a particular user can be registered or enrolled by the speaker registration subsystem 20 in operation S420. This means that a “speaker model” may be generated for the particular user, for purpose of future comparison with a feature representation or voiceprint of the same user to perform speaker verification. (column 4, line 49-53, column 5, line 10-20, column 10, line 21-24, 51-56, column 11, line 29-46)

performing a comparison of the received second biometric data with the plurality of biometric prints; and (column 11, line 11-67, column 12, line, 1-42)
Khoury - n S530 a recognition speech sample is received from the user via the device 10. This recognition speech sample is then fed into the feed-forward neural network 242 in operation S530, and in response this feed-forward neural network 242 produces at the network output 244 a feature representation or voiceprint of the user's recognition speech sample…. this voiceprint may be compared to one or more speaker models, which were generated according to operation S525 and stored in the memory device 24 in connection with one or more registered users… a decision is made as to whether the voiceprint obtained by the neural network 242 as a result of the recognition speech sample “matches” any of the stored speaker models. Assuming that each speaker model is a similarly-generated voiceprint, this match may be determined according to a measure of similarity (or distance) between the two voiceprints.   (column 11, line 58-67, column 12, line, 1-42)

performing user recognition based on said comparison (column 5, line 53-67, column 10, line 51-67, column 11, line 14-28)
Khoury -  a particular user can be registered or enrolled by the speaker registration subsystem 20 in operation S420. This means that a “speaker model” may be generated for the particular user, for purpose of future comparison with a feature representation or voiceprint of the same user to perform speaker verification. Thereafter, a recognition speech sample is obtained in operation S430. The recognition speech sample may be obtained, e.g., from the input device 10. In operation S440 of FIG. 4, the recognition speech sample is fed through the DNN (i.e., neural network 242), and the output of the DNN responsive to the recognition speech sample is used in operation S450 (along with the aforementioned speaker model) to perform speaker recognition, i.e., either verify or identify the user on the basis of the DNN output. (column 10, line 51-67)
  
Khoury does not disclose in a verification stage: receiving second biometric data relating to the biometric identifier of the user; 

Donaldson teaches in a verification stage: receiving second biometric data relating to the biometric identifier of the user (Abstract; Table; ¶ 36, 39, 42-47, 50, 52-56, 60-64; claim 1)
Donaldson -   (1) Initiate an authentication operation in association with the personal user device biometric transduction element 208, for example by providing input data (e.g., an input signal or activation code) to be used as part of the biometric transduction (and hence user identification) process; and (2) Compare the output data or response provided by biometric transduction element 208 with the output that would be expected from the authorized user of the particular user device, to determine whether the current user of the device is the authorized user. . . Further, the data, command, or signal used to initiate the biometric authentication process may include (or be in addition to) data 320 used to implement or execute the biometric authentication process. Such data 320 may include input data used to initiate a measurement of the response of a person's ear (Such as the ear canal or ear pinna, as described with reference to Table 1) to that input, or data (Such as a sequence of words or numbers) to be spoken by a user as part of obtaining an analysis of the user's voice. (¶ 45, 46, 55)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khoury (column 1, line 6-10) which teaches “voice recognition including speaker verification and/or identification of the speaker” and Donaldson (Abstract) which teaches “a combination of device identification data (such as a device identifier or other form of token) and user-specific biometric data (such as a physical characteristic associated with the user or data generated as a result of a signal being altered by a physical characteristic of a user) to identify a user” in order to provide authentication for a device and the user who wants access (Donaldson; ¶ 2-4).
Regarding claim 2, Khoury discloses wherein the biometric user recognition system is a voice biometric system (column 4, line 49-53, column 5, line 10-20, column 6, line 1-25, column 9, line 63-67, column 10, line 39-65, column 11, line 14-46)
Regarding claim 3, Donaldson teaches wherein the biometric user recognition system is an ear biometric system (¶ 55-57, 69-74).  
Regarding claim 4, Khoury discloses wherein a received speech signal is divided into sections, and multiple voice prints are formed from these sections (column 7, line 40-67, column 9, line 1-14, column 10, line 1-38; claim 8).  
Regarding claim 5, Khoury discloses wherein a respective voice print is formed from each of said sections (column 7, line 40-67, column 9, line 1-14, column 10, line 1-38; claim 8).  
Regarding claim 6, Khoury discloses wherein at least one voice print is formed from a plurality of said sections (column 7, line 41-66, column 10, line 10-38, column 12, line 39-67; claim 8).  
Regarding claim 7, Khoury discloses wherein at least one voice print is formed from a combinatorial selection of sections (column 12, line 54-67, column 13, line 2-20; claim 8).  
Regarding claim 8, Khoury discloses wherein multiple voice prints are formed from a received speech signal without dividing it into sections (column 9, line 40-67, column 10, line 1-38, column 11, line 43-67; claim 8).   
Regarding claim 9, Khoury discloses generating differently framed versions of the received speech signal, and generating a separate voice print for each of the differently framed versions (column 9, line 43-67, column 10, line 1-38, column 12, line 1-67).     
Regarding claim 10, Khoury discloses generating multiple voice prints from a received speech signal, where the different voice prints may each be appropriate for a certain level of vocal effort on the part of the speaker (column 10, line 10-38, column 12, line 1-67).    
Regarding claim 11, Khoury discloses extracting a property of the received speech signal, generating a first voice print based on the property, manipulating the property to reflect different levels of vocal effort, and generating other voice prints from the manipulated properties (column 4, line 25-34, column 7, line 41-66, column 8, line 16-28, column 10, line 10-38, column 13, line 2-20, column 15, line 6-65).     
Regarding claim 12, Donaldson teaches wherein the extracted property of the received speech signal is a spectrum of the received speech signal (¶ 80-84).  
Regarding claim 13, Khoury discloses generating a first voice print from the received speech signal, and applying one or more transforms to the first voice print to generate one or more different voice prints, each of which reflects a respective level of vocal effort on the part of the speaker (column 4, line 25-34, column 7, line 41-66, column 8, line 16-28, column 10, line 10-38, column 13, line 2-20, column 15, line 6-65).      
Regarding claim 14, Donaldson teaches playing a test signal in a vicinity of a user's ear; receiving an ear response signal; generating differently framed versions of the received ear response, and generating a separate biometric print for each of the differently framed versions (¶ 55-57, 69-76).  
Regarding claim 15, Donaldson teaches wherein the step of receiving first biometric data comprises receiving a plurality of ear response signals at a plurality of times (¶ 55-57, 69-74).  
Regarding claim 16, Donaldson teaches enrolling the user based on the plurality of biometric prints generated from the plurality of ear response signals received at the plurality of times; and in the verification stage: performing the comparison of the received second biometric data with the plurality of biometric prints based on a time of day at which the second biometric data was received (¶ 44, 45, 55-57, 69-74).  
Regarding claim 17, Donaldson teaches wherein the step of performing the comparison of the received second biometric data with the plurality of biometric prints comprises: comparing the received second biometric data with a first biometric print obtained at a first time of day, to produce a first score; comparing the received second biometric data with a second biometric print obtained at a second time of day, to produce a second score; and forming a weighted sum of the first and second scores, with a weighting factor being determined based on the time of day at which the second biometric data was received (¶ 44-46, 55-57, 59, 67, 75, 81-85).  
Regarding claim 18, Donaldson teaches wherein the biometric identifier has properties that vary with time, the method comprising: in the enrolment stage: receiving the first biometric data on a plurality of enrolment occasions at respective points in time; and, in the verification stage: noting a point in time at which the second biometric data is received; performing the comparison of the received second biometric data with the plurality of biometric prints in a manner that depends on the point in time at which the second biometric data is received and the points in respective points in time at which the first biometric data corresponding to said biometric prints was received (¶ 44-46, 55-57, 59, 67, 75, 81-85).   
Regarding claim 19, Donaldson teaches wherein the step of performing a comparison of the received second biometric data with the plurality of biometric prints comprises: comparing the received second biometric data with the plurality of biometric prints to obtain respective score values, comparing the received second biometric data with a cohort of biometric prints to obtain cohort score values, and normalising the respective score values based on the cohort score values (¶ 80-88). 
Regarding claim 20, Khoury discloses wherein the step of normalising the respective score values based on the cohort score values comprises adjusting the score values based on a mean and a measure of dispersion of the cohort score values (column 13, line 20-61, column 14, line 1-67, column 17, line 6-65).     .  
Regarding claim 21, Donaldson teaches wherein the step of normalising the respective score values based on the cohort score values comprises adjusting the score values based on a modified mean and/or a modified measure of dispersion of the cohort score values (¶ 80-88). 
Regarding claim 22, Khoury discloses wherein the step of performing user recognition based on said comparison comprises calculating a mean of the normalised scores and comparing the calculated mean with an appropriate threshold (column 13, line 20-67, column 14, line 1-67, column 17, line 6-65, column 18, line 1-14).      
Regarding claim 23, Khoury discloses wherein the step of performing user recognition based on said comparison comprises calculating a trimmed mean of the normalised scores and comparing the calculated trimmed mean with an appropriate threshold (column 14, line 1-67, column 17, line 6-65).     
Regarding claim 24, Khoury discloses wherein the step of performing user recognition based on said comparison comprises comparing each normalised score with an appropriate threshold to obtain a respective result, and determining whether the user who provided the second biometric data was the enrolled user who provided the first biometric data based on a majority of the respective results (column 15, line 1-67, column 16, line 1-67, column 17, line 6-65).     
Regarding claim 25, Donaldson teaches wherein the step of performing user recognition based on said comparison comprises calculating a median of the normalised scores and comparing the calculated median with an appropriate threshold (¶ 80-88). 
Regarding claim 30, Donaldson teaches non-transitory computer readable storage medium having computer-executable instructions stored thereon that, when executed by processor circuitry, cause the processor circuitry to perform a method according to claim 1 (¶ 89-91). 
Regarding claim 31, Donaldson teaches a device comprising the non-transitory computer readable storage medium as claimed in claim 30 (¶ 89-91).
Regarding claim 32, Khoury discloses wherein the device comprises a mobile telephone, an audio player, a video player, a mobile computing platform, a games device, a remote controller device, a toy, a machine, or a home automation controller or a domestic appliance (column 4, line 35-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lesso et al., (US 10,984,083) teaches ear biometric data and voice print authentication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685